TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00743-CV


                   Pedro Hernandez and Courtney Hernandez, Appellants

                                                v.

                                  Pella Corporation, Appellee


              FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-006104, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants’ brief was originally due on January 6, 2020. After this Court granted

appellants two extensions of time to file their brief, appellants’ brief was due on March 4, 2020.

On March 25, 2020, this Court sent a notice to appellants informing them that their brief was

overdue and that a failure to file a satisfactory response by April 6, 2020, would result in the

dismissal of this appeal for want of prosecution. To date, appellants have not filed a brief or a

motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).


                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed for Want of Prosecution

Filed: April 24, 2020